"This case comes before the court on defendant’s motion, filed January 16, 1978, that the court adopt, with substantial modifications, the recommended decision of Trial Judge Francis C. Browne, filed December 4, 1977, as the basis for its judgment in this case. Neither plaintiff nor defendant has filed a request for review by the court of the trial judge’s decision and findings, and the time for so filing has expired. Defendant, however, asks the court to modify the trial judge’s opinion in certain respects so as not to prejudice issues which are pending before the court in other cases. Plaintiff opposes these suggested modifications, pointing out that the defendant could have, but did not, except to the portions of the trial judge’s opinion now challenged. In the circumstances, since the court agrees with the trial judge’s end-result, the court adopts only the trial judge’s findings and conclusions and on this basis holds that the plaintiff is not entitled to recover and that the petition is dismissed.
"it is so ordered.”